Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
La Barbra Jones appeals the district court’s order denying her motion to amend her sentencing and restitution. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jones, No. 3:10-cr-00085-JRS-2 (E.D.Va. Oct. 22, 2012). We deny Jones’ motion to reconsider our earlier order denying her motion for bail or release pending appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.